Citation Nr: 1450946	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-26 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The case has been before the Board on a previous occasion, and was dispatched to the Veterans Health Administration (VHA) for an expert medical opinion.  Following the receipt of an addendum, the Board notes that all actions required by VHA have been accomplished.  The Board denied the Veteran's claim in July 2014; however, that adverse determination has been vacated in a separate order, and the claim is still in appellate status.  

The Veteran appeared at a hearing before a Veterans Law Judge (VLJ) in January 2013.  That VLJ has since retired, and the Veteran has indicated that he does wish to have another hearing with a separate VLJ.

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in July 2014, made an adverse determination on this appeal which was premature in nature.  An October 2014 order to vacate that decision has been separately dispatched, and the claim for entitlement to service connection for hypertension remains in appellate status.  That is, it is as if the determination of the Board in July 2014 never existed, and finality has not attached to the claim.  

The Veteran had a hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  He was notified of his right to have a hearing with another VLJ, and he timely submitted his request for such an audience to VA.  The Board, in July 2014, failed to take note of this fact, and hence an order to vacate the decision of July 2014 was entered.  This remand serves to effectuate the Veteran's request for an audience with a VLJ either at a Travel Board or Videoconference hearing.  See 38 C.F.R. § 20.704 (2014).

The Veteran may, either prior to or at his scheduled hearing, provide any additional evidence which might potentially be supportive of his claim.  

Accordingly, the case is REMANDED for the following action:

After allowing the Veteran the appropriate amount of time to provide additional evidence, and after the issuance of any necessary supplemental statement of the case, the RO must take appropriate steps in order to schedule the Veteran for a personal hearing with a VLJ either via Travel Board or Videoconference hearing. The Veteran should be specifically asked as to his preference for the format of the hearing (i.e. Travel Board or Videoconference), and upon his selection, he should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



